EXHIBIT 10.2

 

AGREEMENT

 

THIS AGREEMENT, dated as of March 29, 2004, is made by and between Inspire
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Christy L.
Shaffer (the “Executive”).

 

WHEREAS, the Board considers it essential to the best interests of the Company
to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

 

2. Term of Agreement. This Agreement shall be effective March 29, 2004 and shall
continue in effect through March 29, 2006; provided, however, that commencing on
March 29, 2005 and each March 29 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 29 of the prior year, the Company or the Executive shall have given
notice not to extend this Agreement or a Change in Control shall have occurred
prior to such September 29; and further provided, however, that if a Change in
Control shall have occurred during the term of this Agreement, this Agreement
shall continue in effect for a period of not less than twenty-four (24) months
beyond the month in which such Change in Control occurred.

 

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 10.1 hereof, no amount
or benefit shall be payable under this Agreement unless there shall have been
(or, under the terms of the second sentence of Section 6.1 hereof, there shall
be deemed to have been) a termination of the Executive’s employment with the
Company following a Change in Control and during the term of this Agreement.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.

 

4. The Executive’s Covenants.

 

4.1. The Executive agrees that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control during the term of this
Agreement, the Executive will remain in the employ of the Company until the
earliest of (i) a date which is six (6) months



--------------------------------------------------------------------------------

after the date of such Potential Change in Control, (ii) the date of a Change in
Control, (iii) the date of termination by the Executive of the Executive’s
employment for Good Reason or by reason of death or Disability, or (iv) the
termination by the Company of the Executive’s employment for any reason.

 

4.2 The Executive further acknowledges and agrees that any covenant of
non-competition, nonsolicitation or other restrictive covenant applicable to
Executive under any employment or other agreement between the Company and the
Executive shall continue to apply in accordance with its terms following the
Date of Termination except that the term of the restricted period shall apply
for the longer of twenty-four (24) months following the Date of Termination or
the term set forth in such agreement.

 

5. Compensation Unrelated to Severance Payments.

 

5.1. Following a Change in Control and during the term of this Agreement, during
any period that the Executive fails to perform the Executive’s full-time duties
with the Company as a result of incapacity due to physical or mental illness,
the Company shall pay the Executive’s full salary to the Executive at the rate
in effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period, until the Executive’s employment is terminated by the Company for
Disability.

 

5.2. If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the term of this Agreement, the Company shall pay
the Executive’s full salary to the Executive through the Date of Termination at
the rate in effect immediately prior to the Change in Control or at the time the
Notice of Termination is given, whichever is greater, together with all
compensation and benefits to which the Executive is entitled in respect of all
periods preceding the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements.

 

5.3. If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the term of this Agreement, the Company shall pay
to the Executive the Executive’s normal post-termination compensation and
benefits as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company’s
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Change in Control or, if more
favorable to the Executive, as in effect immediately prior to the Date of
Termination.

 

6. Severance Payments.

 

6.1. The Company shall pay the Executive the payments described in this Section
6.1 (the “Severance Payments”) upon the termination of the Executive’s
employment following a Change in Control and during the term of this Agreement
(in addition to any payments and benefits to which the Executive is entitled
under Section 5 and 8 hereof), unless such termination is (i) by the Company for
Cause, (ii) by reason of death or Disability, or (iii) by the Executive without
Good Reason. For purposes of this Agreement, the Executive’s employment shall be
deemed to have been terminated by the Company without Cause or by the Executive
with Good Reason following a Change in Control if (i) the Executive’s employment
is terminated without Cause prior to a Change in Control which actually occurs
during the term of this Agreement and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, (ii) the Executive
terminates his employment with Good Reason prior to a Change in Control which
actually occurs during the term of this Agreement and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person,
(iii) the Executive’s

 

-2-



--------------------------------------------------------------------------------

employment is terminated by the Company without Cause or by the Executive for
Good Reason prior to a Change in Control and the Executive reasonably
demonstrates that such termination is otherwise in connection with or in
anticipation of a Change in Control which actually occurs during the term of
this Agreement, or (iv) the Executive’s employment is terminated without Cause
after a Potential Change in Control of the type described in paragraph (I) of
the definition of “Potential Change in Control”.

 

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two (2) times the sum of (i) the
higher of the Executive’s annual base salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of Termination is
based or the Executive’s highest annual base salary in effect during the three
(3) completed fiscal years immediately preceding the Change in Control (the
“Change in Control Salary”), and (ii) the higher of the highest annual bonus
earned by the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of the three (3) completed fiscal years
immediately preceding the year in which the Date of Termination occurs or the
highest annual bonus so earned in respect of the three (3) completed fiscal
years immediately preceding the year in which the Change in Control occurs (the
“Change in Control Bonus”).

 

(B) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive a lump sum amount, in cash, equal to a
pro rata portion to the Date of Termination of the value of the target incentive
award under such plan for the then uncompleted period under such plan,
calculated by multiplying the Executive’s target award by the fraction obtained
by dividing the number of full months and any fractional portion of a month
during such performance award period through the Date of Termination by the
total number of months contained in such performance award period.

 

(C) For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive (which includes
the Executive’s eligible dependents for purposes of this paragraph (C)) with
life, disability, accident and health insurance benefits substantially similar
to those which the Executive was receiving immediately prior to the Notice of
Termination (without giving effect to any amendment to such benefits made
subsequent to the earlier of a Potential Change in Control or a Change in
Control which amendment adversely affects in any manner the Executive’s
entitlement to or the amount of such benefits); provided, however, that, unless
the Executive consents to a different method, such health insurance benefits
shall be provided through a third-party insurer. Benefits otherwise receivable
by the Executive pursuant to this Section 6.1(C) shall be reduced to the extent
comparable benefits (including continued coverage for any preexisting medical
condition of any person covered by the benefits provided to the Executive and
his eligible dependents immediately prior to the Notice of Termination) are
actually received by or made available to the Executive by a subsequent employer
without cost during the twenty-four (24) month period following the Executive’s
Date of Termination (and any such benefits actually received by or made
available to the Executive shall be reported to the Company by the Executive).

 

6.2. (A) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to the excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all

 

-3-



--------------------------------------------------------------------------------

taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed on the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(B) Subject to the provisions of Section 6.2(C), all determinations required to
be made under this Section 6.2, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by a nationally
recognized accounting firm designated by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days after there has been a Payment, or
such earlier time as requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 6, shall be paid by
the Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross- Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 6.2(C) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date any payment of taxes with respect to such claim is
due). If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

-4-



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6.2(C), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(D) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6.2(C), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6.2(C)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 6.2(C), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

6.3. The payments provided for in subsections (A), (B) and (C) of Section 6.1
hereof shall be made not later than the thirtieth (30th) day following the Date
of Termination; provided, however, that if the amounts of such payments cannot
be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Executive
of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest at
120% of the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the
amount thereof can be determined but in no event later than the sixtieth (60th)
day after the Date of Termination; provided, however, that in the event the
Executive becomes entitled to Severance Payments pursuant to the second sentence
of Section 6.1 (except for a termination occurring with respect to clause (iv)
of such sentence, which shall be paid as set forth above) such payments shall be
due and payable within thirty (30) days following the actual Change in Control
that triggered the Severance Payments. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at 120% of the rate provided in Section 1274(b)(2)(B) of the Code). In the event
the Company should fail to pay when due the amounts described in subsections
(A), (B) and (C) of Section 6.1 hereof, the Executive shall also be entitled to
receive from the Company an amount

 

-5-



--------------------------------------------------------------------------------

representing interest on any unpaid or untimely paid amounts from the due date,
as determined under this Section 6.3 (without regard to any extension of the
Date of Termination pursuant to Section 7.3 hereof), to the date of payment at a
rate equal to 120% of the rate provided in Section 1274(b)(2)(B) of the Code.

 

6.4. The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

 

7. Termination Procedures and Compensation During Dispute.

 

7.1. Notice of Termination. After a Potential Change in Control or, if there is
no Potential Change in Control, after a Change in Control and during the term of
this Agreement, any purported termination of the Executive’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto in accordance with Section 11
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good-faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

 

7.2. Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean (i) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) day period), and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

 

7.3. Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

 

-6-



--------------------------------------------------------------------------------

7.4. Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the term of this Agreement and the Date of
Termination is extended in accordance with Section 7.3 hereof, the Company shall
continue to pay the Executive the full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, salary) and
continue the Executive as a participant in all compensation, benefit and
insurance plans in which the Executive was participating when the notice giving
rise to the dispute was given, until the Date of Termination, as determined in
accordance with Section 7.3 hereof. Amounts paid under this Section 7.4 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement.

 

8. Acceleration of Certain Stock-Based Benefits.

 

(A) All unvested options with respect to the Company’s stock held by the
Executive shall vest and become immediately exercisable immediately prior to the
occurrence of a Change in Control and will be exercisable for a period ending on
the later of (i) the fifth anniversary of such Change in Control or (ii) the
last date that such option would otherwise be exercisable under the terms of the
option agreement or the plan pursuant to which such option was granted;
provided, that in no event shall any option be exercisable after the expiration
of the original term of the option.

 

(B) Upon the occurrence of a Change in Control, all unearned performance-based
awards held by the Executive under the Company’s Stock Plan shall be deemed to
have been earned to the maximum extent permitted under the Stock Plan for any
performance period not then completed and all unvested stock awards shall
immediately vest and the restrictions on all shares subject to restriction shall
lapse.

 

(C) In the event that this Section 8 is determined for any reason to be
inconsistent with the terms of any plan pursuant to which such stock options,
performance restricted shares and restricted stock awards were issued, the terms
of this Agreement shall supersede the terms of such plan.

 

9. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or Section
7.4 hereof. Further, the amount of any payment or benefit provided for in this
Agreement (other than Section 6.1(C) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

 

10. Successors; Binding Agreement.

 

10.1. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

 

-7-



--------------------------------------------------------------------------------

10.2. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

 

To the Company: Inspire Pharmaceuticals, Inc. 4222 Emperor Boulevard, Suite 200
Durham, North Carolina 27703 Attention: Ms. Mary Bennett, Senior Vice President
With a copy to: Reed Smith LLP 136 Main Street, Suite 250 Princeton Forrestal
Village Attention: Diane M. Frenier, Esquire

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of North Carolina. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under Sections 6 and 7 hereof shall survive the
expiration of the term of this Agreement. If the Executive elects not to enter
into this Agreement, the Executive will continue to be eligible for change in
control benefits, if any, provided under the Company’s existing employee benefit
plans. The Company agrees that it will not argue in any form for any purpose
that this Agreement constitutes an “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

 

-8-



--------------------------------------------------------------------------------

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed in writing to and determined by
the Committee (as defined below), which shall give full consideration to the
evidentiary standards set forth in this Agreement. Any denial by the Committee
of a claim for benefits under this Agreement shall be delivered to the Executive
in writing and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon. The Committee shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Committee a
decision of the Committee within sixty (60) days after notification by the
Committee that the Executive’s claim has been denied. Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in the Raleigh/Durham, North Carolina metropolitan
area in accordance with the rules of the American Arbitration Association then
in effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 

16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

(A) “Accounting Firm” shall have the meaning stated in Section 6.2(B) hereof.

 

(B) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

(C) “Board” shall mean the Board of Directors of the Company.

 

(D) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties after a demand for substantial performance
is delivered to the Executive by the Board which specifically identifies the
manner in which the Executive has not substantially performed such duties; (ii)
the deliberate engaging by the Executive in gross misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise,
including but not limited to fraud or embezzlement by the Executive; or (iii)
the Executive’s conviction (or entering into a plea bargain admitting guilt) of
any felony. For the purposes of this Agreement, no act, or failure to act, on
the part of the Executive shall be considered “deliberate” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that such action or omission was in the best interests of the Company. In
the event of a dispute concerning the application of this provision, no claim by
the Company that Cause exists shall be given effect unless the Company
establishes to the Committee by clear and convincing evidence that Cause exists.

 

-9-



--------------------------------------------------------------------------------

(E) “Change in Control” shall mean the determination (which may be made
effective as of a particular date specified by the Board of Directors of the
Company) by the Board of Directors of the Company, made by a majority vote that
a change in control has occurred, or is about to occur. Such a change shall not
include, however, a restructuring, reorganization, merger or other change in
capitalization in which the Persons who own an interest in the Company on the
date hereof (the “Current Owners”) (or any individual or entity which receives
from a Current Owner an interest in the Company through will or the laws of
descent and distribution) maintain more than a fifty percent (50%) interest in
the resultant entity. Regardless of the Board’s vote or whether or not the Board
votes, a Change-in-Control will be deemed to have occurred as of the first day
any one (1) or more of the following subparagraphs shall have been satisfied:

 

(i) Any Person (other than the Person in control of the Company as of the date
of this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than thirty five percent (35%) of the combined voting power of the Company’s
then outstanding securities; or

 

  (ii) The stockholders of the Company approve:

 

(A) A plan of complete liquidation of the Company;

 

(B) An agreement for the sale or disposition of all or substantially all of the
Company’s assets; or

 

(C) A merger, consolidation or reorganization of the Company with or involving
any other company, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

 

However, in no event shall a Change-in-Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change-in-Control transaction. The Executive shall be deemed
“part of the purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant or has agreed to become an equity participant
in the purchasing company or group (except for (i) passive ownership of less
than five percent (5%) of the voting securities of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group which
is otherwise deemed not to be significant, as determined prior to the
Change-in-Control by a majority of the non-employee continuing Directors of the
Board of Directors of the Company).

 

-10-



--------------------------------------------------------------------------------

(F) “Change in Control Salary” shall have the meaning stated in Section 6.1
hereof.

 

(G) “Change in Control Bonus” shall have the meaning stated in Section 6.1
hereof.

 

(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(I) “Committee” shall mean (i) the individuals (not fewer than three in number)
who, on the date six (6) months before a Change in Control or, in the event of a
Potential Change in Control, on the date one (1) month before a Potential Change
in Control, constitute the Compensation Committee of the Board, plus (ii) in the
event that fewer than three individuals are available from the group specified
in clause (i) above for any reason, such individuals as may be appointed by the
individual or individuals so available (including for this purpose any
individual or individuals previously so appointed under this clause (ii)).

 

(J) “Company” shall mean Inspire Pharmaceuticals, Inc. and, except in
determining under Section 16(E) hereof whether or not any Change in Control of
the Company has occurred, shall include its subsidiaries and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

(K) “Date of Termination” shall have the meaning stated in Section 7.2 hereof.

 

(L) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

 

(M) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(N) “Excise Tax” shall have the meaning stated in Section 6.2(A) hereof.

 

(O) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

 

(P) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) or (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (VII)
below to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (I), (V), (VI) or (VII) below, such act or failure to act is corrected
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof:

 

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

 

-11-



--------------------------------------------------------------------------------

(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for (i) across-the-board salary reductions similarly affecting all
salaried employees of the Company or (ii) across-the-board salary reductions
similarly affecting all senior executive officers of the Company and all senior
executives of any Person in control of the Company;

 

(III) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control (unless such relocation is closer to
the Executive’s principal residence) or the Company’s requiring the Executive to
be based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;

 

(IV) the failure by the Company, to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

 

(V) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control;

 

(VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control, or the failure by the Company to provide the Executive
with the number of paid vacation days to which the Executive is entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control; or

 

(VII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.

 

-12-



--------------------------------------------------------------------------------

(Q) “Gross-Up Payment” shall have the meaning stated in Section 6.2(A) hereof.

 

(R) “Notice of Termination” shall have the meaning stated in Section 7.1 hereof.

 

(S) “Payment” shall have the meaning stated in Section 6.2(A) hereof.

 

(T) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) an entity or
entities which are eligible to file and have filed a Schedule 13G under Rule
13d-l(b) of the Exchange Act, which Schedule indicates beneficial ownership of
15% or more of the outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities.

 

(U) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following clauses shall have occurred: (I) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (II) the Company or any Person publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; or (III) any Person becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its affiliates).

 

(V) “Severance Payments” shall mean those payments described in Section 6.1
hereof.

 

(W) “Stock Plan” shall mean the Company’s 1995 Stock Plan, as the same may be
amended from time to time, and any successor plan to such plan.

 

(X) “Underpayment” shall have the meaning stated in Section 6.2(B) hereof.

 

INSPIRE PHARMACEUTICALS, INC. By:  

/s/  Gregory J. Mossinghoff

--------------------------------------------------------------------------------

Name:  

Gregory J. Mossinghoff

--------------------------------------------------------------------------------

Title:  

President and Secretary

--------------------------------------------------------------------------------

     

/s/  Christy L. Shaffer

--------------------------------------------------------------------------------

Christy L. Shaffer

 

Executed on August 5, 2004

 

-13-